DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This Action is in response to communications filed 12/28/2021.
Claims 14-18 and 20-25 are allowed.

REASONS FOR ALLOWANCE
The following is an Examiner’s statement of reasons for allowance:
The inventions of the instant application increase system reliability for a vehicle Electronic Control Unit (ECU) by enabling an ECU to be calibrated according to measured data from an application executing on the ECU.
The most similar prior art to the inventions of the instant application is a combination of USPGPUB 2017/0046358 ("Lee") in view of USPGPUB 2014/0163810 ("Roettger") in view of USPGPUB 2019/0132311 ("Koshimae") and further in view of non-patent literature "The Migration of Engine ECU Software From Single-Core to Multi-Core" ("Moon").  The combination of Lee, Roettger, Koshimae, and Moon teaches a vehicular ECU that uses a POSIX operating system to manage memory. 
The combination of Lee, Roettger, Koshimae, and Moon neither teaches nor suggests the claimed combination of features of the instant application.  Specifically, the claimed feature of "…wherein the application address space can be read out in response to a predetermined event of the process assigned to the application, including in response to a start or a completion of the process assigned to the application, so that constantly .
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL C. CHAPPELL whose telephone number is (571)272-5003.  The examiner can normally be reached on 9:30AM - 6:00 PM, Pacific.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sanjiv Shah can be reached on (571)272-4098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO 


/Daniel C. Chappell/             Primary Examiner, Art Unit 2135